         Case 3:15-cv-00675-JBA Document 1477 Filed 02/17/20 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

UNITED STATES SECURITIES AND EXCHANGE )
COMMISSION,                                        )
                                                   )
              Plaintiff,                           )
                                                   )
v.                                                 )            Civil Action No.
                                                   )            3:15-cv-675-JBA
                                                   )
IFTIKAR AHMED                                      )
                                                   )
              Defendant, and                       )
and                                                )
                                                   )
IFTIKAR ALI AHMED SOLE PROP; I-CUBED               )
DOMAINS, LLC; SHALINI AHMED; SHALINI               )
AHMED 2014 GRANTOR RETAINED                        )
ANNUNITY TRUST; DIYA HOLDINGS LLC;                 )
DIYA REAL HOLDINGS, LLC; I.I. 1, a minor child, )
by and through his next friends IFTIKAR and        )
SHALINI AHMED, his parents; I.I. 2, a minor child, )
by and through his next friends, IFTIKAR and       )
SHALINI AHMED, his parents; I.I. 3, a minor child, )
by and through his next friends, IFTIKAR and       )
SHALINI AHMED, his parents                         )
                                                   )
              Relief Defendants.                   )
                                                   )                    February 17, 2019

RECEIVER’S RESPONSE TO RELIEF DEFENDANTS’ EMERGENCY MOTION FOR
 A TEMPORARY INJUNCTION ON ALL LITIGATION/ARBITRATION AGAINST
DEFENDANT/RELIEF DEFENDANTS UNTIL NINETY (90) DAYS AFTER SUPREME
 COURT’S DECISION IN LIU V. SEC AND ITS IMPACT ON THE JUDGMENT IN
                 THIS PROCEEDING IS DETERMINED

        Jed Horwitt, Esq., in his capacity as Court-appointed receiver of the Receivership Estate 1

(the “Receiver”), through his undersigned counsel, respectfully provides this response (the

“Response”) to the Relief Defendants’ Emergency Motion for a Temporary Injunction on All

Litigation/Arbitration Against Defendant/Relief Defendants Until Ninety (90) Days After


1
  Unless expressly defined otherwise, the Receiver incorporates by reference the definitions of terms set
forth in the Report of Receiver [Doc. No. 1135] (the “Report”).

                                                   1
        Case 3:15-cv-00675-JBA Document 1477 Filed 02/17/20 Page 2 of 6



Supreme Court’s Decision in Liu v. SEC and Its Impact on the Judgment in This Proceeding is

Determined [Doc. No. 1446] (the “Motion”). In support thereof, the Receiver states as follows.

       I.      The Receiver Takes No Position Concerning the Potential Impact of Liu

       At the outset, the Receiver has no reason to disagree with this Court’s conclusion “that

there is some possibility that [the Supreme Court] will determine that disgorgement is not a proper

penalty in securities enforcement actions” and that such a decision may have an “impact on the

amount of the judgment in this case….” (Ruling on Defendant’s Motion to Stay [Doc. No. 1346],

at 6.) Nonetheless, at this time the Receiver himself declines to opine upon the ultimate impact of

the Liu decision on this case. In the Receiver’s view, offering such an opinion would be beyond

his mandate as articulated in the Appointment Order.

       II.     The Receiver Takes No Position as to the Proposed Stay of Ancillary
               Proceedings Until 90 Days After the Liu Decision

       From the outset of this Receivership, the Receiver has focused on his responsibility to

“value the frozen assets and avoid over-freezing, to secure the judgment for the SEC, to manage

and maximize the value of frozen assets …, and to take necessary steps toward effectuating the

judgment….” (Appointment Order, at 5.) Historically the Receiver has declined to take a position

on issues that the Receiver views as having no material impact on the Receiver’s ability to perform

these responsibilities. Thus, as is relevant to the Motion, the Receiver took no position as to the

motions to lift the litigation stay filed by NMR e-tailing, LLC, Oak Management Corporation, and

Harris St. Laurent, LLP. (See Doc. Nos. 1115, 1144, 1175.) Likewise, in that Brown Rudnick LLP

“does not intend to disturb the asset freeze or take priority over the SEC’s claim to any of the

frozen assets,” the Receiver intends to take no position with respect to Brown Rudnick LLP’s

motion seeking to lift of the litigation stay. (See Doc. No. 1440.) Conversely, in that a release of

funds to pay for attorneys’ fees could have an impact on the Receiver’s ability “to secure the



                                                 2
           Case 3:15-cv-00675-JBA Document 1477 Filed 02/17/20 Page 3 of 6



judgment for the SEC,” the Receiver objected to the release of such funds in connection with, inter

alia, the Defendant’s litigation with NMR e-tailing, LLC, Oak Management Corporation, and the

proceedings in which he is involved in Massachusetts as well as the Relief Defendants’ bond

forfeiture proceedings. (See Doc. Nos. 1360, 1372, 1373, 1398.)

          Consistent with his analysis described above, the Receiver now takes no position with

respect to the Motion to the extent it seeks a stay of Ancillary Proceedings, as the Appointment

Order defines that term, until 90 days after the Supreme Court issues its decision in Liu. In the

Receiver’s view, just as the Receiver’s ability to execute his duties under the Appointment Order

would not be disturbed by the initiation of certain Ancillary Proceedings that did not seek

Receivership Assets or otherwise impact the Receivership, a stay of the same Ancillary

Proceedings pending the Liu decision would also not impair the Receiver’s ability to perform his

duties.

          III.   The Receiver Opposes the More Expansive Stay Suggested in the Motion

          In the Motion, “[t]he Relief Defendants move for a temporary injunction on all proceedings

against Defendant or Relief Defendants until ninety (90) days after a decision is rendered by the

US Supreme Court in [Liu] and the impact of any Supreme Court decision on the judgment in this

proceeding is determined.” (Motion, at 2 (emphasis added).) 2 From this statement, it appears that

the Motion seeks a stay of not only Ancillary Proceedings but “all proceedings against the

Defendant or Relief Defendants,” which among other things would presumably include the instant

matter. However, this Court held previously that this matter should only be stayed “as to the

liquidation of assets.” (Ruling on Defendant’s Motion to Stay, at 8.) Therefore, and subject to



2
  The Proposed Order submitted with the Motion tracks this language, except that it directs a stay “until at
least ninety (90) days after a decision is rendered in Liu and the impact of such decision on the judgment
in this case is determined.” (Proposed Order, at 1 (emphasis added).) These differences with the relief
sought in the Motion only compound the potential for confusion.

                                                     3
         Case 3:15-cv-00675-JBA Document 1477 Filed 02/17/20 Page 4 of 6



further order by this Court concerning the nature of stay in this matter, the Receiver objects to the

Motion to the extent it seeks a stay of “all proceedings against Defendant and Relief Defendants.”

       Additionally, the Receiver objects to the Motion to the extent that it seeks a stay until “the

impact of any Supreme Court decision on the judgment in this proceeding is determined” for two

reasons. First, such a stay would not be limited to the Supreme Court’s decision in Liu and,

therefore, has the potential of spawning significant motion practice (with concomitant cost to the

Receivership Estate) concerning other, hitherto unidentified Supreme Court decisions that may or

may not have an impact on this matter. Second, even if the stay were limited to the Supreme

Court’s adjudication of Liu, such a stay would seemingly end only when “the impact” of Liu “is

determined.” This, too, appears to be an unworkable standard, potentially inviting unnecessary

motion practice (and related expense to the Receivership Estate). The Receiver submits that a stay

extending 90 days past the issuance of the Liu decision is likely sufficient to address the impact of

Liu and, if not, a party could seek an extension of the stay at that time.

       Fundamentally, at this time, the Receiver opposes the Motion to the extent that it seeks a

stay of more than Ancillary Proceedings and/or a stay of a duration longer than 90 days after the

Supreme Court issues its decision in Liu.

       Upon request, the Receiver or his counsel will attend any hearings scheduled by the Court

on this matter and provide any relevant information and assistance that the Court may request in

addressing the issues raised in the Motion or otherwise.




                                                  4
Case 3:15-cv-00675-JBA Document 1477 Filed 02/17/20 Page 5 of 6




                                   Respectfully submitted,
                                   JED HORWITT, ESQ., RECEIVER


                                    /s/ Christopher H. Blau
                                   Stephen M. Kindseth (ct14640)
                                   Christopher H. Blau (ct30120)
                                   Zeisler & Zeisler, P.C.
                                   10 Middle Street, 15th Floor
                                   Bridgeport, CT 06604
                                   Telephone: 203-368-4234 X 236
                                   Facsimile: 203-549-0903
                                   Email: cblau@zeislaw.com;
                                   skindseth@zeislaw.com
                                   Counsel to the Receiver




                               5
        Case 3:15-cv-00675-JBA Document 1477 Filed 02/17/20 Page 6 of 6



                                 CERTIFICATE OF SERVICE

       I hereby certify that on February 17, 2020, a copy of the foregoing Response was filed

electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing

will be sent by e-mail to all parties by operation of the court’s electronic filing system or by mail

to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties

may access this filing through the Court’s CM/ECF System. Furthermore, a copy of the foregoing

was sent via email to the Defendant, Iftikar A. Ahmed, at iftyahmed@icloud.com.



                                                       /s/ Christopher H. Blau
                                                      Christopher H. Blau (ct30120)




                                                 6
